PER CURIAM.
This is an appeal by the defendant wife from an award of absolute divorce to the plaintiff husband on the ground of five years’ voluntary separation. D.C.Code 1940, § 16 — 403. The judgment was clearly right. The facts involved are substantially the same as in Parks v. Parks, 73 App.D.C. 93, 116 F.2d 556. It is immaterial that in the present case the wife had previously obtained a limited divorce or separation, with maintenance, in New York, whereas in the Parks case she had done so in the District of Columbia. It is also immaterial that the wife in this case had obtained her limited divorce on the ground, among others, of cruelty which made it “unsafe and improper” for her to cohabit with her husband, whereas in the Parks case the wife’s limited divorce had been granted on the ground of desertion.
Appellant contends that the award of alimony requires clarification. The court ordered appellee to pay appellant $30 on the 6th and 21st days of each month until the court’s further order. The meaning of this is clear, although the court stated that payments would “apply” on the previous New York judgment for maintenance.
Affirmed.